Registration Statement No. 333-168971 Filed Pursuant to Rule 424(b)(3) APPLE REIT TEN, INC. STICKER SUPPLEMENT TOSUPPLEMENT NO. 1 DATED MAY 17, 2012 Supplement No. 1 to be used withPROSPECTUS DATED MAY 2, 2012 Summary of Supplement to Prospectus (See Supplement for Additional Information) Supplement No. 1 dated May 17, 2012 reports on (a)the status of our best-efforts offering of Units; (b)our purchase of a hotel containing a total of 105 guest rooms for a purchase price of approximately $12.0 million; (c)financial and operating information for our purchased hotel; and (d)our recent financial information and certain additional information about us. As of January 27, 2011, we completed our minimum offering of 9,523,810 Units at $10.50 per Unit and raised gross proceeds of $100 million and proceeds net of selling commissions and marketing expenses of $90 million. Each Unit consists of one common share and one Series A Preferred Share. We are continuing the offering at $11 per Unit in accordance with the prospectus. As of April 30, 2012, we had closed on the sale of 41,276,805 additional Units at $11 per Unit and from such sale we raised gross proceeds of approximately $454 million and proceeds net of selling commissions and marketing expenses of approximately $409 million. Sales of all Units at $10.50 per Unit and $11.00 per Unit, when combined, represent gross proceeds of approximately $554million and proceeds net of selling commissions and marketing expenses of approximately $499 million. In connection with our hotel purchases to date, we paid a total of approximately $9.9 million, representing 2% of the aggregate gross purchase price, as a commission to Apple Suites Realty Group, Inc. This entity is owned by Glade M. Knight, who is our Chairman and Chief Executive Officer.
